Citation Nr: 0605354	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for claimed malignant 
melanoma.  


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1948 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the RO.  



FINDING OF FACT

The currently demonstrated malignant melanoma is shown as 
likely as not to be due to excessive sun exposure during the 
veteran's period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by malignant melanoma is due to disease 
or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this recent legislation with regard 
to the matter on appeal but finds that, given the favorable 
action taken hereinbelow, no further assistance in developing 
the facts pertinent to this limited matter is required at 
this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records do not indicate 
treatment for malignant melanoma or other skin disorder.  
However, the Board observes that the veteran served on Guam 
and at Barstow, California, which is located in the Mojave 
Desert.  

Following service, the veteran was treated for malignant 
melanoma of the left flank beginning in December 1990.  He 
was also found to have a basal cell carcinoma (BCC) of the 
right nasal tip in December 2002.  

In a June 2003 letter, Stephen M. Purcell, D.O., who had 
treated the veteran for malignant melanoma, indicated that 
this form of skin cancer was related to excessive sun 
exposure.  

Dr. Purcell noted the veteran's history of sunburns while 
serving on Guam and in the Mojave Desert.  In view of this, 
Dr. Purcell stated that, while he could not definitively say 
that the veteran's melanoma was related to his in-service 
sunburns, "it [was] well known that malignant melanoma [was] 
certainly related to excessive sun exposure."  

The Board received a Veterans Health Administration (VHA) 
medical opinion in December 2005.  The VHA dermatologist, who 
reviewed the veteran's claims file, noted that the long 
exposure to sun on his torso and his subsequent tour in the 
Mojave Desert "[might] well have contributed to the 
induction of both the melanoma as well as the BCC on his 
nose."  

The dermatologist further noted that there was no familial 
history of malignant melanoma.  In conclusion, the 
dermatologist found that the veteran's excessive sun exposure 
and repeated sunburns during service might have "strongly 
contributed" to both of his cutaneous malignancies.  

In view of the statements from Dr. Purcell and the VHA 
opinion, the Board concludes that the veteran's excessive sun 
exposure in service is shown as likely as not to have played 
a causative role in the development of claimed malignant 
melanoma in this case.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection malignant melanoma is warranted, 
and the veteran's claim is granted in full.  



ORDER

Service connection for malignant melanoma is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


